On Application to Fix Cause.
The opinion of the court was delivered by
Fenner, J.
This is a suit by a landlord to recover possession of leased premises, and an application is made to fix the same by-preference after three days’ notice under the provisions of Sections-2156 and 2163 of the Revised Statutes.
These sections of the Revised Statutes, together with all the other-statutes regulating the order of trial of appeals in this court, were repealed, so far as they apply to appeals in this court, by Act No. 70 ot 1884, which vests this court with full authority “to regulate the trial of causes before it, and to change existing rules, as, in their-opinion, may be deemed advisable for a better administration of justice,” which repeals “ all laws on this subject matter and all laws in conflict herewith. ”
In the exercise, however, of the discretion thus vested in us,, we consider the policy of the law and the better administration of justice require a speedy trial of causes such as this, and, on that ground, the order prayed for is granted.